Citation Nr: 0709885	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee 
which denied service connection for bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  It is as likely as not that the veteran's currently 
demonstrated hearing loss disability is the result of 
acoustic trauma during service. 

2.  The veteran has no current tinnitus for VA purposes. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.385 (2006). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has a hearing loss disability and 
tinnitus as a result of acoustic trauma in service.  For the 
reasons set forth below, the Board finds that the evidence 
supports the veteran's claim of service connection for 
bilateral hearing loss but fails for tinnitus.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In 
addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With regard to the first element of a current disability for 
hearing loss, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4,000 HZ is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3,000, or 4,000 HZ is 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Even though a hearing loss disability is not demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection by submitting 
evidence that a current hearing loss disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

At his hearing in March 2004, the veteran testified that 
during his participation in a troop movement, an artillery 
shell struck his light vehicle truck killing a number of 
South Korean troops and injuring the driver and the veteran.  
He indicated that he a physician dressed wounds to his face 
and head at a field hospital near the front line.  The 
veteran reported that he could not hear for a day or so after 
the event and noticed ringing in his ears.  He also submitted 
pictorial evidence to illustrate the damage to his light 
vehicle truck.

The Board received lay statements from his wife, his mother, 
a friend, and a co-worker.  His mother noticed that he 
appeared to be "hard of hearing" when he returned from 
Korea.  After their marriage in 1955, the veteran's wife 
indicated that she had to talk louder and repeat herself more 
and more frequently.  Lay statements from both his friend and 
co-worker attested to the veteran's hearing loss in the 
1950s.  

As noted in a March 2003 formal finding on the unavailability 
of service records, information from the National Personnel 
Records Center (NPRC) indicated that it was unable to obtain 
the veteran's service medical records because they were 
presumably destroyed in a fire in 1973.  The veteran's case 
was sent to the United States Armed Services Center for Unit 
Records Research (CURR) for review and to obtain any 
corroborating information that the veteran was injured, and 
again, no such information was obtained.  In cases involving 
missing service medical records, VA has a heightened 
obligation to assist the claimant in the development of the 
case.  This heightened duty to assist includes searching for 
alternate methods of proving service connection.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991) (holding that, where the 
veteran's service medical records are unavailable through no 
fault of the veteran, there is a heightened obligation for VA 
to assist the veteran in the development of his case and to 
provide reasons or bases for any adverse decision rendered 
without these records).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  See Collette v. Brown, 82 
F.3d 389 (1996).  Specifically, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either a current disability or a nexus to service, both of 
which generally require competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997).

In this case, the veteran's service personnel records show 
that he operated a light vehicle which deployed soldiers to 
and from the battlefield.  He was awarded the Korean Service 
Medal with three Bronze Service Stripes, the UN Service 
Medal, and the National Defense Service Medal (NDSM).  Based 
on his testimony, corroborating lay statements, and pictorial 
evidence, the Board finds that the veteran had exposure to 
combat.  See 38 U.S.C.A. § 1154(d); 38 C.F.R. § 3.304(d).  

The veteran's separation examination in September 1953 shows 
normal hearing based on whisper testing of 15/15.  At his 
hearing in March 2004, the veteran reported he had a 
diagnosis of hearing loss in the mid 1960s and had worn 
hearing aids for approximately 40 years.  A private physician 
conducted an audiometric test in January 2005, which 
demonstrated that the veteran had mild to severe 
sensorineural hearing loss bilaterally.  

A VA compensation examination in March 2005 determined that 
based on the veteran's statements, it is at least as likely 
as not that his hearing loss began as a result of his 
exposure to an artillery shell explosion.

The examiner also found no evidence that the veteran 
currently reports any tinnitus.  VA outpatient treatment 
records from June 2002 also indicate that the veteran 
specifically denied any complaints of tinnitus.  Since there 
is no evidence that the veteran has a tinnitus disability, 
the claim must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claim of bilateral hearing loss but 
fails to substantiate the claim for tinnitus.  The Board 
recognizes that bilateral hearing loss was not documented 
until 47 years after service.  However, the Board finds the 
veteran's statements concerning his hearing problems after 
service to be credible.  Lay statements provided by his 
mother, wife and friends strengthened his credibility, all of 
whom noticed a decrease in the veteran's ability to hear.  
Indeed, the Board is sensitive to the fact that his service 
medical records, which may have shown treatment for hearing 
problems, were destroyed while in the government's 
possession.  Under these circumstances, the Board has a 
heightened obligation to carefully consider the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

Thus, the evidence as to whether the veteran's bilateral 
hearing loss is related to service is in relative equipoise.  
See Ashley v. Brown, 6 Vet.App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given the 
veteran's credible testimony regarding in-service acoustic 
trauma and documented hearing loss meeting the requisite VA 
criteria, any doubt is resolved in the veteran's favor and 
service connection for bilateral hearing loss is granted.  

With respect to the favorable outcome concerning bilateral 
hearing loss, there is no need to discuss whether VA has 
satisfied its duties pursuant to the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. § 5100 et seq.  In other 
words, the Board finds that no further notification or 
assistance would be helpful, and deciding the appeal at this 
time is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Nevertheless, the Board 
must comply with the Veterans Claims Assistance Act 
concerning his claim for tinnitus.

The Duty of Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters in July 2002 and February 
2003 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records that were available as well as those provided by the 
veteran and his representative.  Hence, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  While additional attempts to obtain 
information can always be undertaken, the Board finds that 
such an additional attempt, in light of the efforts already 
performed in this case, can not be justified.  As noted, VA 
outpatient treatment records show that the veteran denied a 
current disability of tinnitus and therefore this claim must 
fail.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


